UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DONNA T.,

                                 Plaintiff,
                                                            5:19-CV-1480
             v.                                                (DJS)

COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.


APPEARANCES:                                    OF COUNSEL:

OLINSKY LAW GROUP                               HOWARD D. OLINSKY, ESQ.
Attorney for Plaintiff
250 South Clinton Street
Suite 210
Syracuse, NY 13202

SOCIAL SECURITY ADMINISTRATION                  LISA SMOLLER, ESQ.
Attorney for Defendant
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203

DANIEL J. STEWART
United States Magistrate Judge

                                      ORDER

      The Complaint in this action was filed on November 27, 2019. Dkt. No. 1. In

February of 2021, the Court ordered the matter remanded to the Social Security

Administration for further proceedings. Dkt. Nos. 19 & 20. Plaintiff has now filed a

Motion for Attorneys’ Fees under the Equal Access to Justice Act. Dkt. No. 21. The

Motion seeks that the fee award be paid directly to counsel. Id. Defendant does not


                                          -1-
oppose the Motion, and has no objection to paying fees directly to counsel pursuant to

Plaintiff’s “assignment of attorney’s fees” if at the time of the Order, Plaintiff does not

owe a debt to the government that is subject to offset. Dkt. No. 22.

       Based on the foregoing, Plaintiff is awarded attorneys’ fees under the Equal Access

to Justice Act (EAJA) (28 U.S.C. § 2412, et seq.) in the amount of $7,976.27. It is further

ordered that payment will be made directly to Plaintiff’s attorney pursuant to the agreed

upon assignment from Plaintiff. See Dkt. No. 21-6.

       IT IS SO ORDERED.

Dated: June 23, 2021
      Albany, New York




                                           -2-
